Citation Nr: 1715678	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a neck disability, to include DDD and DJD of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1983 to December 1985.  The Veteran also had reserve service with periods of active duty for training (ACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the RO in St. Paul, Minnesota, which denied service connection for a back disability and a neck disability.  This matter was first before the Board in September 2014, where the issues on appeal were remanded to obtain private medical records from Mercy Hospital, all other available private medical treatment records, and VA medical treatment records from October 2007.

The Board finds that there has been substantial compliance with the directives of the September 2014 remand.  The private treatment records and VA records were obtained are have been associated with the record.  As such, the directives of the September 2014 Remand have been substantially satisfied.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACTS

1.  The Veteran is currently diagnosed with a back disability, to include DDD and DJD of the lumbar spine.

2.  The Veteran is currently diagnosed with a neck disability, to include DDD and DJD of the cervical spine.

3.  The Veteran was involved in a motorcycle accident in October 1986 during service.
4.  The currently diagnosed back disability, to include DDD and DJD of the lumbar spine, is not related to the motorcycle accident in October 1986, or any other injury, disease, or event during service.

5.  The currently diagnosed neck disability, to include DDD and DJD of the cervical spine, is not related to the motorcycle accident in October 1986, or any other injury, disease, or event during service.

6.  The Veteran has not experienced "chronic" in-service symptoms of DJD of the lumbar or cervical spine.

7.  The Veteran has not experienced "continuous" symptoms of DJD of the lumbar or cervical spine post-service.

8.  DJD of the lumbar or cervical spine did not become manifest to a degree of 10 percent or more within one year after the date of separation from service.


CONCLUSIONS OF LAW

1.  A back disability, to include DDD and DJD, was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A neck disability, to include DDD and DJD, was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

VA satisfied its duty to notify the Veteran in the development of the claim.  In February 2011, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the June 2011 rating decision from which this appeal arises.  Further, the issue was readjudicated in an October 2011 Statement of the Case (SOC), a June 2012 Supplemental Statement of the Case (SSOC), an October 2012 SSOC, and a January 2015 SSOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Veteran's representative, in a 2016 appellate brief, raised the question of whether the Veteran received adequate notice due to the Board's September 2014 Remand and the RO's subsequent January 2015 SSOC being delivered to an incorrect address.  The Board finds that the Veteran was not prejudiced by the September 2014 Remand being sent to the incorrect address.  The Board notes that four days after the September 2014 Remand the RO sent a VCAA notice to the Veteran's correct address.  This VCAA notice specifically informed the Veteran of all the information needed to develop the case that was stated in the September 2014 Remand; therefore, the Board finds the Veteran was not prejudiced by not directly receiving it.

Additionally, the Board finds that the Veteran was not prejudiced by the January 2015 SSOC being delivered to the incorrect address.  The Board notes that the January 2015 SSOC was issued on January 6, 2015.  The Veteran, through representation, submitted an expedited processing waiver dated January 6, 2015 that indicates that the representative had received the SSOC, and confirmed there was no additional evidence regarding the Veteran's appeal.  To ensure the Veteran received adequate notice in this case, the Board sent the Veteran copies of both the January 2015 SSOC and the September 2014 remand decision to the correct address in January 2017, and allowed 30 days for the Veteran to respond; therefore, the Board finds that the Veteran was not prejudiced by not receiving the January 2015 SSOC due to an incorrect mailing address.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, and VA examination reports.

Second, VA satisfied its duty to obtain a medical opinion when required.  In February 2012, VA provided the Veteran with an examination concerning the neck and back disabilities.  The medical examination and opinion are of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination report reflects that the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD is a chronic disease under 38 C.F.R. § 3.309(a).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, 38 C.F.R. § 3.303(b) applies to the lumbar and cervical spine disability issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Back Disability

The Veteran has asserted that the current back disability, to include DDD and DJD of the lumbar spine, is due to a motorcycle accident that occurred during service in October 1986.  

The Board finds that the Veteran is currently diagnosed with DDD and DJD of the lumbar spine per the February 2012 VA examination report.

The Board finds that the Veteran was involved in a motorcycle accident in October 1986, and that the accident occurred during service.  October 1986 VA treatment records reflect that the Veteran was involved in a motorcycle accident, and injured the right wrist.  The Veteran's military personnel records show that the Veteran was driving to a regular scheduled training on the day of the motorcycle accident.  VA issued a January 1987 administrative decision finding that the accident occurred in the line of duty, and that there was no misconduct.  For these reasons, the Board finds the motorcycle accident occurred during service.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the Veteran's currently diagnosed back disability, to include DDD and DJD of the lumbar spine, is not related to the motorcycle accident in October 1986, or any other injury, disease, or event during service.  Service treatment records are silent for any back complaint or diagnosis following the motorcycle accident.  In fact, the October 1986 VA treatment records regarding the accident specifically report that the Veteran injured the wrist but had "no other injury to other extremity, neck, spine, chest, or abdomen."  

In the February 2012 VA medical examination report, the VA examiner opined that the Veteran's back disability, to include DDD and DJD, was less likely than not caused by the motorcycle accident, or any other in-service event, injury, or disease.  The VA examiner reasoned that the current back disability was not due to any event, injury, or disease during service because of the long delay in onset of symptoms and that the Veteran did not have a complaint of back pain until 15 years after service.  The February 2012 VA medical examination report reflects that the VA examiner conducted and in-person examination, reviewed the VA claims file, and considered the Veteran's lay statements regarding any back problems; therefore, the Board finds the February 2012 VA examination report adequate and highly probative.

The Veteran reported the October 1986 motorcycle accident and experiencing back pain starting in 2001 (15 years after the accident).  Although the Veteran has asserted that the currently diagnosed back disabilities of DDD and DJD of the lumbar spine are related to the motorcycle accident during service, he is a lay person and, under the facts of this particular case that include no chronic in-service or continuous post-service back symptoms, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of either DDD or DJD of the lumbar spine.  The etiology of the Veteran's DDD and DJD of the lumbar spine is a complex medical question involving internal disease processes.  Thus, while the Veteran is competent to report possible symptoms of DDD and DJD of the lumbar spine as back pain at any time, under the facts of this case, which include no chronic or continuous symptoms, he is not competent to opine on whether there is a link between the disabilities and the motorcycle accident during service.  See Kahana, 24 Vet. App. at 438 (recognizing that ACL injury is "medically complex" for lay diagnosis); King v. Shinseki, 
700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

The Board has also considered whether the Veteran's back disability, to include DDD and DJD of the lumbar spine, may be granted on a presumptive basis.  After a review of the evidence, lay and medical, the Board finds that symptoms of DJD of the lumbar spine did not have onset during service, become manifest to a degree of 10 percent or more within one year after the date of separation from service, and have not been continuous since service separation.

As discussed above, the Veteran did not advance having back problems or back pain until 15 years following service separation.  The record does not show any medical evidence of complaint or treatment of back pain until October 2007.  The 21 year period between service and the seeking of medical treatment for symptoms of a cervical spine disability is one factor among other factors in this case that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  An additional factor weighing against continuous symptomatology since service is the Veteran's occupation during the intervening time period.  The 2012 VA examination report reflects that the Veteran was a steel fabricator, and that the Veteran advanced lifting steel parts averaging 40-60 pounds for 10 hours a day, five days a week, standing on hard concrete floors 8-10 hours a day.  

Review of all the evidence of record reflects no complaint, report, or diagnosis of symptoms of DJD prior to an October 2007 VA treatment record.  As the Veteran separated from service approximately 21 years prior to the October 2007 VA treatment and over 15 years before claiming back pain as a symptom of DJD, the evidence does not reflect chronic symptoms of DJD in service or within one year of service separation, or continuous symptoms of DJD since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. 
§§ 3.303(b) and 3.309(a) is not warranted.

For these reasons, the Board finds that the currently diagnosed back disability, to include DJD and DDD of the lumbar spine, is not related to the Veteran's motorcycle accident during service, or otherwise related to service.  As the weight of the evidence is against presumptive and direct service connection for a back disability, to include DJD and DDD of the lumbar spine, under 38 C.F.R. §§ 3.303, 3.307, and 3.309, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Neck Disability

The Veteran has asserted that the current neck disability, to include DDD and DJD of the cervical spine, is due to a motorcycle accident that occurred during service in October 1986.  

The Board finds that the Veteran is currently diagnosed with DDD and DJD of the cervical spine per the February 2012 VA examination report.

As discussed above, the Board finds that the Veteran was involved in a motorcycle accident in October 1986, and that the accident occurred during service.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the Veteran's currently diagnosed neck disability, to include DDD and DJD of the cervical spine, is not related to the motorcycle accident in October 1986, or any other injury, disease, or event during service.  Service treatment records are silent for any neck complaint or diagnosis following the motorcycle accident.  The only service treatment record involving a neck issue is from July 1985, prior to the October 1986 accident, and it reflects that Veteran was referred for heat/massage and there was no associated injury or trauma to the neck.  As noted above, the October 1986 VA treatment records regarding the motorcycle accident specifically report that the Veteran only injured the wrist.  

In the February 2012 VA examination report, a VA examiner opined that the Veteran's current neck disability, to include DJD and DDD of the cervical spine, was less likely as not related to the motorcycle accident, or any other event during service.  Specifically, the VA examiner reasoned that the Veteran reported no neck problems until 10 years following service separation, the degenerative arthritis in the neck is not more than would be expected in normal aging, and that the Veteran's labor intensive job (lifting heavy steel pieces) was also contributing to neck pain as the Veteran had reported that the neck pain was always worse at the end of the day.  The 2012 VA medical examination report reflects that the VA examiner conducted and in-person examination, reviewed the VA claims file, and considered the Veteran's lay statements regarding any neck problems; therefore, the Board finds the February 2012 VA examination report adequate and highly probative.

The Veteran also underwent a January 2015 private medical examination.  In private medical examination report, the Veteran advances having a "whiplash type injury suffered in a motorcycle accident."  The Veteran further advanced that the pain had been tolerable until November 2013, when it started to interfere with day-to-day living.  The private medical examiner diagnosed DJD of the cervical spine, and reasoned that the motorcycle accident accelerated the soft tissue injury to a debilitating degenerative condition.  The private examiner reported that the Veteran could not recall any other significant injuries to the neck or shoulders, and there is no indication that the private examiner reviewed the Veteran's medical history, other than what was reported by the Veteran.  

The Board finds the January 2015 private medical examiner's opinion regarding the etiology of the Veteran's neck disability, to include DJD and DDD, of little probative value as the private examiner did not have an accurate medical history of the Veteran's neck problems.  June 2014 VA treatment records reflect the Veteran reported a neck injury due to work in 2004, when the Veteran fell backwards onto a pole protruding from the ground.  The Veteran also reported reinjuring the neck in October 2013 while trying to grab a two-person post hole digger, and has experienced significant pain to the neck since then.  The private examiner also did not take into account the Veteran's occupation as a steel fabricator, which involved lifting and carrying 40-60 pound steel pieces for 8-10 hours a day, five days a week, and caused a sore neck by the end of the day.  The January 2015 private examination report does not discuss or evaluate any of these additional neck problems; therefore the private examination is inadequate on an inaccurate factual basis and has no probative value.

The lay evidence supporting that the currently diagnosed neck disability, to include DJD and DDD of the cervical spine, occurred during service, consists of the Veteran's lay statements regarding the October 1986 motorcycle accident and experiencing neck pain starting in 1996 (10 years after the accident).  As noted above, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of either DDD or DJD of the cervical spine, the etiology of which is a complex medical question involving internal disease processes.  

The Board has also considered whether the Veteran's neck disability, to include DDD and DJD of the cervical spine, may be granted on a presumptive basis.  After a review of the evidence, lay and medical, the Board finds that symptoms of DJD of the cervical spine did not have onset during service, become manifest to a degree of 10 percent or more within one year after the date of separation from service, and have not been continuous since service separation.

As discussed above, the Veteran did not advance having neck problems or neck pain until 10 years following service separation.  The record does not show any medical evidence of complaint or treatment of neck pain until the Veteran reported a neck injury in 2004.  The 18 year period between service and the seeking of medical treatment for symptoms of a cervical spine disability is one factor among other factors in this case that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  Additional factors weighing against continuous symptomatology since service includes the Veteran's occupation, and injuries to the neck in the time period after service.  As discussed above, the Veteran was a steel fabricator, which caused neck soreness on a daily basis, and the Veteran experienced significant neck injuries at work in 2004 and in 2013.

Review of all the evidence of record reflects no complaint, report, or diagnosis of neck pain prior to 2004.  As the Veteran separated from service approximately 18 years prior to reported 2004 neck injury, and over 10 years before claiming back pain as a symptom of DJD, the evidence does not reflect chronic symptoms of DJD in service or within one year of service separation, or continuous symptoms of DJD since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) is not warranted.

For these reasons, the Board finds that the currently diagnosed neck disabilities of DJD and DDD of the cervical spine are not related to the motorcycle accident during service, or otherwise related to service.  As the weight of the evidence is against presumptive and direct service connection for a neck disability, to include DJD and DDD, under 38 C.F.R. §§ 3.303, 3.307, and 3.309, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability, to include DDD and DJD of the lumbar spine, is denied.

Service connection for a neck disability, to include DDD and DJD of the cervical spine, is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


